UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-6901



ALBERT LONZO CANTRELL,

                                           Petitioner - Appellant,

          versus


UNITED STATES PAROLE COMMISSION,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
97-4005-CCB)


Submitted:   February 11, 1999         Decided:     February 23, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Albert Lonzo Cantrell, Appellant Pro Se. Larry David Adams, Assis-
tant United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court’s order denying relief on

his 28 U.S.C. § 2241 (1994) petition.   We have reviewed the record

and the district court’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Cantrell v. United States Parole Comm’n, No. CA-97-4005-CCB (D. Md.

Mar. 31, 1998).   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2